DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 16-27) in the reply filed on 01/10/2022 is acknowledged.
Claims 28-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/2022.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “the blend” in line 3, which should be “the polymer blend”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites “10-5 Pa-1” in line 8, which should be “10-5 Pa-1”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim 18 recites “ethylene     ………………vinyl acetate” in lines 5-6. The extra spaces between “ethylene” and “vinyl acetate” should be deleted.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites “a styrene-butadiene block copolymer” in line 5, which should be “the styrene-butadiene block copolymer”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites “a styrene content is between 10 and 85% by weight of styrene component” in lines 5-6, which should be “a styrene content is between 10 and 85% by weight of the styrene-butadiene block copolymer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “polyethylene…..polystyrene”. The scope of the claim is confusing given that it is not clear if polyethylene is same or different than ethylene polymer of claim 16 and if polystyrene is same or different than styrene polymer of claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Malfait et al. (EP 1312470 A1 cited in IDS).

Regarding claims 16-21, Malfait et al. disclose a heat sealable coextruded multilayer packaging film peelable on a variety of substrates (support layer) such as polyethylene, polypropylene, polyvinyl chloride, comprising at least one peelable layer (peelable seal layer) from a pre-compounded precursor formulation (polymer blend) comprising 50 to 80 wt% of ethylene homo/and or copolymer (i.e. polyethylene), 15 to 25 wt% of styrene homo or/and copolymer (i.e. polystyrene) and 5 to 20 wt% of thermoplastic elastomeric styrene-butadiene-styrene block copolymer (i.e. styrene-butadiene block copolymer) (see Abstract). The thermoplastic elastomeric styrene-butadiene-styrene block copolymer can comprises 31 or 29 
In light of the overlap between the claimed heat-sealable multilayer film and that disclosed by Malfait et al., it would have been obvious to one of ordinary skill in the art to use a heat-sealable multilayer film that is both disclosed by Malfait et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Malfait et al. do not disclose heat-sealable multilayer film having presently claimed properties. However, given that that the heat sealable multilayer film of Malfait et al. is identical to that presently claimed, it is inherent or obvious that the heat-sealable multilayer film of Malfait et al. has presently claimed properties.

Regarding claims 24-25, Malfait et al. disclose the heat-sealable multilayer film as set forth above.
Malfait et al. do not explicitly disclose the peelable seal layer having clarity percentage and haze percentage as presently claimed. However, given that the peelable seal layer of Malfait et al. is identical to that presently claimed, it is inherent or obvious that the peelable seal layer of Malfait et al. has clarity percentage and haze percentage as presently claimed.

Regarding claims 26 and 27, Malfait et al. disclose the heat-sealable multilayer film as set forth above.
Malfait et al. do not explicitly disclose the peelable seal layer having presently claimed properties. However, given that the peelable seal layer of Malfait et al. is identical to that presently claimed, it is inherent or obvious that the peelable seal layer of Malfait et al. has presently claimed properties.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Malfait et al. (EP 1312470 A1 cited in IDS) as applied to claim 16 above, further in view of Carespodi et al. (EP 0258527 A1 cited in IDS).

Regarding claims 22 and 23, Malfait et al. disclose the heat-sealable multilayer film as set forth above. Malfait et al. do not disclose a thickness of the peelable seal layer as presently claimed.
Carespodi et al. disclose peelable film laminate comprising a heat sealable surface layer comprising polyolefin such as ethylene polymer and polyolefin thermoplastic elastomer such as styrene-butadiene rubber (see Abstract and page 3, lines 24-29 and lines 48-50), The heat sealable surface layer can have a thickness ranging from about 0.1 mil to about 5 mil, i.e. 2.54 to 127 microns (see page 4, lines 20-22). Thick heat sealable layers may adversely affect the susceptibility of the laminate to die cutting (see page 4, lines 20-22).
In light of motivation for using heat sealable surface later having thickness of about 0.1 mil to about 5 mil, i.e. 2.54 to 127 microns disclosed by Carespodi et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use peelable layer having thickness of 2.54 to 127 microns in Malfait et al. in order to prevent adverse effect of the susceptibility of the laminate to die cutting, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787